ORDER
PER CURIAM
Scot Yocom (“Husband”) appeals from the trial court’s judgment modifying Husband’s maintenance obligation to Sherry Yocom (“Wife”). The modification judgment increased Husband’s maintenance obligation from $275 per month to $600 per month and ordered Husband to pay Wife’s attorneys’ fees in the amount of $3,000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).